Citation Nr: 1200447	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder (claimed as a right leg condition), to include as secondary to service-connected right foot shrapnel wound residuals including arthritis (right foot disability).

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the right foot.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to March 1969, during which time he received a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The September 2008 rating action denied service connection for a right leg condition, granted service connection for PTSD, and awarded an increased evaluation for right foot disability, assigning 50 percent and 10 percent evaluations respectively.  The awards were effective January 9, 2008.  The Veteran timely appealed the assigned evaluations and the denial of service connection.

In the March 2010 rating decision, the RO denied service connection for right knee strain and entitlement to TDIU.  The Veteran timely submitted a notice of disagreement with that decision, and a statement of the case as to those issues was sent in May 2011.  The Veteran never responded to that statement of the case.  However, the Board may waive the requirement of a timely-filed substantive appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD symptomatology and their functional effects most closely approximate the criteria for a 70 percent evaluation, including: suicidal ideations; obsessional rituals, including checking and rechecking locks and a preoccupation with cleanliness; near-continuous panic and depression affecting his ability to function, including panic attacks while driving approximate three times a month; impaired impulse control, particularly manifested by excessive anger and homicidal ideations; spatial disorientation, including concentration and focus problems; and, an inability to establish and maintain effective relationships, manifested by an intense desire to socially isolate himself.  

2.  The Veteran does not demonstrate total social impairment, and there is no showing of gross impairment in thought processes and communications; persistent hallucinations or delusions; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time and place; or, significant memory loss.

3.  The Veteran's right foot symptomatology is most closely approximated by the criteria for moderately severe disability; such symptomatology does not more closely approximate severe disability as the record establishes that the Veteran is able to socialize, travel, and play golf on a regular basis.

4.  The evidence of record demonstrates that the Veteran is unable to obtain and maintain substantially gainful employment due to his PTSD symptomatology, beginning December 7, 2008-the date after his last day of full-time employment as a cook.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 20 percent evaluation, but no more, for his right foot disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2011).

3.  A total rating based on individual unemployability due to service-connected disabilities is warranted, beginning December 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, discussed below, as to the issue of entitlement to TDIU, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

In regard to the Veteran's increased evaluation claim for PTSD, such claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Additionally, as to an increased evaluation for the right foot disability, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify for the claims herein decided.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Evaluation Claim for PTSD

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 50 percent evaluation for his PTSD, effective January 9, 2008-the date on which he filed his claim for service connection.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the Board finds that the Veteran's PTSD warrants a 70 percent evaluation, but no more, throughout the appeal period.  In so finding, the Board turns to the evidence of record, as detailed below. 

During the Veteran's August 2011 hearing, he stated that spends approximately 90 percent of his time in his apartment, isolated from others.  He maintains a relationship with his mother, visiting at least once a week to pick up his mail.  He attempts to do his banking and grocery shopping at the same time in order to minimize his time in public.  He would plan his shopping to enable him to use the quick checkout line and became irritated when other customers impeded his goal of getting out of the store quickly.  In fact, he described an incident where he confronted a customer, though no physical altercation occurred.  He further stated that he has had suicidal and homicidal ideations in the past, though he had never acted upon those thoughts.  He described wanting to bring a gun into work after an incident with a co-worker precipitated extreme anger.  Following that incident 
he had given away his guns to his brother in order to prevent any harm from occurring.  

The Veteran also endorsed intrusive thoughts of Vietnam, causing him to "daze," and resulting in a lack of concentration, particularly while driving.  He also had panic attacks when driving, approximately two or three times a month.  He finally stated that he checks and rechecks doors to ensure his security.  For example, he would pull on his front door and car door approximately 3 or 4 times before being satisfied that it is locked.   

Throughout the appeal period, the Veteran has not received any private treatment for his psychiatric disorder.  The Board has reviewed his VA treatment records and notes that, generally, his GAF scores have ranged from 50 to 60.  The Veteran's symptomatology throughout the appeal period, as demonstrated in those records, generally is similar to that noted in a July 2009 initial psychiatric evaluation when the Veteran transferred to a new therapist following his previous therapist's departure to a different department within VA.  In that July 2009 evaluation, the Veteran reported hypervigilance, exaggerated startle response, irritability, isolative and avoidant behaviors, decreased interest in activities he once found pleasurable (e.g., hunting and fishing), and frequent nighttime waking.  He relaxed every day with a brandy old fashioned and a glass of wine with dinner, and would occasionally smoke marijuana to relax.  He also took Xanex and Citalopram, though other treatment records demonstrate that he is no longer taking the former due to problems with side effects.  The Veteran was in the restaurant business for many years as a manager and cook prior to retiring in December 2008 due to anger problems with customers and co-workers.  Since quitting his job, the Veteran reported that a majority of his stress had been removed.  He noted that if he had to return to work, he would "blow [his] brains out."  He reported occasional thoughts of being dead rather than alive, particularly in the past, though he denied any current thoughts, plans or intent, and stated that now that he was more relaxed he wanted to live.  

Objectively, the Veteran was casually dressed, alert, and oriented.  His mood was mildly anxious, with a congruent affect.  His speech was within normal limits and was goal-directed, with linear thought processes.  He denied any suicidal or homicidal ideations, or auditory or visual hallucinations or delusions.  There was no overt psychosis evident at that time.  The Veteran's judgment and insight were fair.  He was assigned a 55 GAF score.

The Veteran underwent VA examinations in April 2008, June 2010, and April 2011.  At the April 2008 examination, he reported having painfully intrusive memories of his combat experiences in the Republic of Vietnam on a daily basis.   He explained that he actually re-experienced himself being back in combat situations during these memories and the examiner noted that he was clearly dissociating from [his] current reality.  It was noted that this occurred episodically, though with increased frequency in recent years.  The Veteran further reported drinking heavily and using marijuana earlier in his life, though since treatment began he drank rarely due to the use of antidepressant use.  He avoided situations known to cause him difficulty, including being around crowds and going out at night in the woods.  He had lost interest in hunting due to the sensations of danger associated with being in the woods alone, and he stated that he felt like he was being watched while he was there.  

The examiner noted that the Veteran was emotionally walled-off, numbed, and detached from almost everyone, and had frequent anxiety.  He had disturbed sleep patterns with difficulty of sleep onset, and also experienced difficulty with anger and irritability.  He had difficulty with concentration and focus, often when he was driving because he became distracted by his memories of Vietnam.  The Veteran was hypervigilant and he startled easily.  He was a full-time cook at a resort town restaurant at that time.  He was doing well at work, though there was some difficulty with anger and irritability in the workplace.  He had never been married and lived by himself.  He played golf with some friends once a week, but otherwise described complete isolation aside from going to work.  

On examination, the Veteran was alert, oriented, and cooperative.  His mood was anxious and his affect was constricted.  The Veteran's thoughts were clear and goal-directed, without any evidence of delusions or hallucinations.  He became distraught when discussing his combat experiences.  His cognitive abilities were grossly intact, though he described difficulty with concentration and focus because of his memories of Vietnam.  He denied any current homicidal or suicidal ideations.  The diagnosis was PTSD and he was assigned a GAF of 52.  The Veteran was noted to have serious symptoms of PTSD, including episodes of dissociation from current reality and at least one episode of extreme anger leading to homicidal ideations.  However, he was able to have some social interactions and was able to continue functioning in the workplace.

In June 2010, the Veteran reported symptomatology similar to that described above, including depression, poor concentration, intrusive thoughts, excessive anger and irritation, sleep disturbance, panic attacks, and an inability to relax.  He did not like to be around strangers.  His depression was increasing, causing him to sit and stare at the television and be in his "own little world."  He was depressed 20 to 25 percent of the time.  He isolated himself and only went shopping as necessary.  He had a hard time motivating himself to go out.  He also dwelled over things that made him mad and his anger led to anxiety.  He was excessively vigilant while in public.  He described having poor concentration, reading problems and memory deficit.  He could not tolerate being dirty, which he attributed to living in filth for thirteen months in the Republic of Vietnam.  The Veteran lived by himself and played golf twice a week with the same one or two people; other than that the Veteran watches television and naps-he does no other activities.

On examination, the Veteran was dressed casually and demonstrated good grooming and hygiene.  His speech was clear and he possessed a good ability to express himself.  His affect was nervous with an overall depressed mood.  Orientation was appropriate and his thinking was logical and productive but slightly disorganized.  His thought content was notable for preoccupation with events that occurred in Vietnam.  The Veteran's relationships with others appeared fair in quality, but with a low tolerance for closeness.  He was slightly distractible and sometimes forgot what he was going to say.  His reasoning skills indicated a capacity for abstract thought.  Judgment was diminished by his anxiety, leading to social isolation.  A GAF of 51 was assigned, due to lower social tolerance, isolation and few activities.

Finally, in April 2011, the Veteran stated that his PTSD had worsened since his last examination, noting symptoms of isolation, irritability, anger, and pain.  He could not accomplish things and people were mad at him on a regular basis because of his anger.  The Veteran reiterated that he disliked being around people and that his social contact-aside from his mother and other family-was playing golf with another person; he disliked being matched with other people.  He did not believe that he could work and had no tolerance for people.  He avoided leaving the house except to play golf.  He shopped as quickly as possible and did not generally go out to restaurants.  He also reported having nightmares a couple of times a week.  He added that he slept 6-7 hours with medicine and found it much more difficult to sleep without it.  He had anger with driving and during shopping, though he had never physically harmed another person.  His concentration was poor and he was easily distracted by scenery.  He lived by himself, played golf with a partner three times a week, and visited his mother once a week.  He did all of his chores himself and had no other social contact.  

On examination, the Veteran was dressed casually and demonstrated appropriate grooming and hygiene.  He was fidgety and sat in an uncomfortable manner.  He had clear speech with a fair ability to express himself.  His affect was nervous and overall mood seemed anxious.  His orientation was appropriate and his thinking was logical and productive, but rambling and "easily off track."  Thought content was preoccupied with events that occurred during Vietnam and his physical ailments.  His relationships with others were fair to poor with low frequency of contact and a preference for being alone.  His reasoning skills demonstrated a capacity for abstract thought, though judgment was diminished by his anxiety leading to isolation.  

The examiner concluded that the Veteran's symptomatology was manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems and hypervigilance.  The intensity of those symptoms was severe, with impaired social relationships, occupational functioning, judgment, and mood.  Moreover, the examiner noted significant deficiencies in his social and occupational functioning as a result of his preoccupation with anger, near continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran was unemployable due to his PTSD because of its affect on his concentration, thought organization, social comfort, ability to cooperate and communicate with others in normal circumstances, ability to deal with others in conflict situations, frustration tolerance, and anger control.  The examiner concluded that the Veteran "barely functions without working and would likely have even worse adjustment if he had to work."  The Veteran was assigned a 47 GAF score due to low social tolerance, desire to be isolated, aggravating others and a restricted range of activities.

On the basis of the foregoing evidence, the Board finds that a 70 percent evaluation, but no more, is warranted throughout the appeal period.  The evidence of record clearly demonstrates that the Veteran has suicidal ideations; obsessional rituals, including checking and rechecking locks and a preoccupation with cleanliness; near-continuous panic and depression affecting his ability to function, including panic attacks while driving approximate three times a month; impaired impulse control, particularly manifested by excessive anger and homicidal ideations and violent thoughts without any intent to act on those thoughts; spatial disorientation, including concentration and focus problems; and, an inability to establish and maintain effective relationships, manifested by an intense desire to socially isolate himself.  Such symptomatology, along with the Veteran's noted general range of GAF scores from 47 to 60, throughout the appeal period, are more closely demonstrable of the criteria associated with a 70 percent evaluation.  

The Board finds that a 100 percent evaluation is not warranted on the evidence of this record.  Specifically, the Board notes that throughout the appeal period, the Veteran does not have a gross impairment in his thought processes or communication; rather, he was shown throughout the appeal period as having clear, goal-directed thought processes, with the capacity to appropriately abstractly reason.  Moreover, his speech was clear and he was able to appropriately express himself.   There was no showing of persistent hallucinations or delusions, and no evidence of any overt psychosis was demonstrated at any time during the appeal period.  Additionally, the Veteran was shown to be oriented throughout the appeal period, and did not have any significant memory loss, including his name, occupation, or the names of his close relatives.  

Also, the Veteran was shown to be adequately dressed and groomed throughout the appeal period.  While the Veteran argued in his hearing that such is due to his obsession with cleanliness, he simply does not demonstrate any intermittent inability to perform activities of daily living.  This is demonstrated, not only by his ability to groom and dress himself, but also his ability to do all household chores, including grocery shopping, banking and getting his mail from his mother's house, among other things.

Finally, the Board acknowledges that the Veteran has had suicidal and homicidal ideations throughout the appeal period.  It further acknowledges the incident involving intense or extreme anger at work, which precipitated the Veteran's thoughts of bringing a gun into work; however, the Board finds that the Veteran is not a persistent danger to himself or others throughout the appeal period.  Such is demonstrated by his lack of any current plan or intent to follow through with any those ideations during the appeal period.  In fact, the Veteran took affirmative steps to prevent any physical violence, particularly with firearms, by giving away his guns.  Additionally, the evidence of record demonstrates that since the Veteran's retirement from working, he has become less stressed and "wants to live" as opposed to wanting to harm himself.  

Accordingly, the Board finds that the evidence of record does not demonstrate the criteria more closely associated with a 100 percent evaluation, including: gross impairment in thought processes or communication; persistent hallucinations or delusions; persistent danger to himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; and, significant memory loss.

Overall, despite the severity of the symptoms shown on the record, his disability picture is not tantamount total social impairment. Again, even at the last examination in April 2011, when his symptoms were most pronounced, he still continued to visit his mother weekly, maintain some form of a relationship with a girlfriend, and play golf with a friend.

In summary, the Veteran's symptomatology throughout the appeal period, and their resultant affect on his daily life, are most appropriately reflected by a 70 percent evaluation under Diagnostic Code 9411.  The criteria for the next-higher 100 percent rating have not been satisfied for any portion of the rating period on appeal.   In reaching these conclusions, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluation for Right Foot Disability

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Veteran has appealed his assignment of a 10 percent evaluation for his service-connected right foot disability.  He is currently rated as 10 percent under Diagnostic Code 5003-5284, for traumatic arthritis of the right foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the foot (ankle) is addressed under Diagnostic Code 5271.  A 10 percent rating applies for moderate limitation and a 20 percent rating applies for marked limitation.  However, it is determined from the findings of record that the ankle is not a significant component of the disability picture here.  Indeed, the VA examination reports, which will be detailed below, do not reference specific range of motion findings for the ankle.  Accordingly, in this case, the degenerative arthritis cannot be appropriately rated based on range of motion of the affected parts.  

Diagnostic Code 5003 further provides that, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, as long as limitation of motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limited motion, a 10 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  If there is evidence of occasional incapacitating exacerbations, a 20 percent rating applies.

Under Diagnostic Code 5284, a 10 percent disability rating is assigned for symptomatology which is moderate in severity.  A 20 percent disability rating is assignable for symptomatology which is moderately severe.  A 30 percent disability rating is assignable for symptomatology which is severe.  See 38 C.F.R § 4.71a, Diagnostic Code 5284 (2011).  The note following that Diagnostic Code provides that a 40 percent evaluation is assigned for loss of use of the foot.  Id.

During his hearing in August 2011, the Veteran averred that he had arthritis as a result of his gait adjustment, and that doctors have told him that he has an antalgic gait.  The Veteran additionally stated that he has pain immediately upon standing on his right foot, and that he is limited in his ability to stand and walk for long periods of time.  He could only walk about a block or two before he had to stop and rest his foot.  The pain would continue even after exertion stopped and such pain heightened with increased use.  He also indicated that he had to change his employment from being a manager to working as a cook because of his right foot disability, as he was able to be off his feet more in the latter job.  He soaked his feet to relieve his pain and he took some low-grade pain medications, which had very little effect on his condition.

Examination of the VA treatment records demonstrate complaints of right foot pain beginning in February 2002.  In April 2004, the Veteran was seen for right toe and foot pain.  X-rays demonstrated moderate to marked degenerative changes in the right great toe and to a lesser extent in his right midfoot.  

VA treatment records since September 2008 do not demonstrate much treatment for the right foot disability, other than primary care visits for pain and medication management.  Private treatment records dated in July 2011 note that the Veteran still had some remaining shrapnel in his right foot, and that his greatest complaints were of severe pain in his first MP joint.  He could not bend it fully and it hurt with any effort at all.  There was pain noted to palpitation dorsal laterally in the area of the calcaneal cuboid joint, suspected as being proximal to the remaining shrapnel in his foot.  X-rays showed marked degenerative arthritis of the first MP joint with squaring and spurring of the first metatarsal head with complete loss of joint space, as well as some degenerative changes in the joints of the second and third toes and in the ankle as well.  He was diagnosed with hallux rigidus of the first MP joint and chronic pain lateral right foot.  His gait was antalgic.

The Veteran underwent VA examinations in February 2008, June 2010, and March 2011.  In February 2008 he reported right foot pain, weakness, swelling and increased fatigability and lack of endurance, though he did not have any pain symptoms at rest if he did not have pressure on the lateral side of his foot.  With standing and walking, he reported a dull pain, pin-pricking sensation and a sharp pain which felt like a nail driven into the bottom of his foot.  He did not use any medication to treat his condition, and he reported severe flare-ups of the condition twice weekly, lasting for hours.  Such episodes were precipitated by increased time on his feet and were alleviated by rest and elevation.  The Veteran estimated that he was 100 percent incapacitated during flare-ups.  He did not use any crutches, braces, canes or corrective shoes at that time, nor has he had any further surgery since the shrapnel was removed during service.  The effects of the Veteran's condition on his occupation were significant.  Specifically, he was limited in lifting and carrying.  He was moderately impaired with respect to his ability to perform chores, exercise, engage in recreation, and drive.  He was mildly affected in his ability to travel.  He was not significantly affected in his standing and walking, as at that time he was standing and walking for 8 hours daily at his occupation.  

Objectively, there was evidence of painful motion, specifically on pronation.  There was tenderness along the lateral aspect of the foot with enlargement of the right MCT joint; the Veteran's gait was noted as having a slight limp.  There was an unusual shoe wear pattern noted, indicating abnormal weight bearing and increased wear bilaterally on the lateral heels, with his right worse than his left.  There was no evidence of hammertoes, high arches, claw foot, hallux valgus, or any other correctable deformity noted at that time.  X-rays demonstrated significant degenerative arthritis involving the metatarsophalangeal joint with a 4 mm metallic foreign body noted at the base of the fourth metatarsal from a previous metal-penetrating injury.  

The Veteran underwent another VA examination in June 2010.  There were no changes in his noted complaints since the previous examination.  He was taking ibuprofen, with partial relief from his symptoms.  He reported right foot pain and heat while standing, walking and at rest, and stiffness, fatigability and lack of endurance while walking and standing.  He denied swelling, redness, and weakness.  He reported flare-ups occurring weekly or more frequently, during which he was unable to stand for more than a few minutes or walk more than a few yards.  He did not use any assistive aids or devices.  The Veteran was able to play golf when it was not raining and he was able to go on daily walks, perform household chores, and socialize without any problems.  

On examination, there was no evidence of painful motion, swelling, instability, weakness, abnormal weightbearing, or other symptomatology, though tenderness of the dorsum of the foot was noted.  The Veteran did not have hammertoes, hallux valgus, hallux rigidus, pes cavus (claw foot), mal- or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy or any other foot deformity.  His gait was antalgic on the right side.   X-rays were unchanged from those taken in February 2008.  There were no effects on his ability to feed, bathe, dress, toilet, or groom himself.  However, the right foot disability severely impacted or prevented his ability to perform chores, shopping, exercise, engaging in sports or recreational activities, traveling, and driving.

Finally, the Veteran underwent a general medical examination of his right foot in March 2011.  He reported symptomatology similar to that described above, including pain and an inability to take narcotic pain medication due to side effects.  He additionally reported flare-ups that were precipitated by standing and walking and were alleviated by rest.  Such flare-ups occurred weekly for hours and at time and were severe in nature, limiting his ability to walk.  The Veteran's gait was antalgic on the right side.  Examination of the right foot showed objective painful motion and tenderness on that right lateral foot.  There was pain with palpitation, though there was no evidence of flat feet or any other foot deformities.  The Veteran was diagnosed with right foot degenerative joint disease with pain and decreased mobility.  There was a significant effect on his activities of daily living secondary to limited walking.  The examiner opined that the Veteran was not unable to work due to his right foot disability, because the mental health treatment records noted that he was able to take daily walks, perform household chores, socialize, and occasionally play golf.

In August 2011, the Veteran submitted a VA mental health record noting that he had not played golf in three months.  He specifically wrote on this note that such statement was incorrect.

On the basis of the foregoing, the Board finds that throughout the appeal period the Veteran's right foot disability is more closely approximated by the criteria for a 20 percent evaluation under Diagnostic Code 5284, signifying moderately severe foot disability.  Indeed, the record reflects right foot pain, tenderness, and limited mobility due to the Veteran's right foot disability and degenerative arthritis.  Such symptomatology significantly limits his ability to perform activities of daily living, including walking, standing, traveling, driving and performing chores, exercise, sports or recreational activities.  The Board additionally notes the Veteran's antalgic gait throughout the appeal period.

While finding support for the next-higher 20 percent evaluation, there is no basis for assignment of a 30 percent rating for severe disability.  In this regard, it is noted that the Veteran did not use any assistive devices.  Moreover, the record reflects that the Veteran was able to play golf twice a month throughout the appeal period.  Furthermore, he indicated at his August 2011 hearing that he was able to go grocery shopping, visit his mother, and go to the bank, though his ability to walk and stand for prolonged periods of time at his job were significantly impacted.  

In determining that a 30 percent rating is not warranted, the Board has considered the Veteran's statements as to flare-ups of right foot symptoms.  In this regard, he reported flares involving significant complaints of severe pain which completely disable him.  He is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, his statements in this regard are deemed credible.  As noted above, the record reflects that he plays golf on occasion, but this fact does not make his statements as to flare-ups less believable.  He has been candid in describing his daily activities and it is plausible that on some days his foot is well enough to enable some recreation whereas on other days he endures significant pain.  Thus, again, his reported flare-ups are accepted as fact.  However, they do not here enable assignment of a higher rating because of their relatively short duration.  As indicated at his VA examinations, such flare-ups often resolve in a matter of hours.  Moreover, they are not daily occurrences.  To the extent that he experiences heightened symptoms on a few occasions throughout a typical week, the Board concludes that in this case, such is contemplated by the 20 percent evaluation assigned in the instant decision.  There simply are no significant periods of heightened symptomatology such as to enable an increased staged rating.

Thus, Diagnostic Code 5284 affords a 20 percent rating, but no higher in this case.  The Board will now consider whether any alternate diagnostic codes enable a rating in excess of that amount.  In this regard, the Board notes that Diagnostic Codes 5276 through 5283 are not applicable in this case, as the Veteran is either currently assigned the maximum evaluation available under those Diagnostic Codes or the evidence of record does not demonstrate that those conditions are present, specifically flatfeet or pes cavus.  There are no other relevant code sections for consideration.  

In conclusion, the Veteran is entitled to a 20 percent evaluation, but no higher, under Diagnostic Code 5284 for moderately severe foot disability.  In reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to Extraschedular Evaluations and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD and right foot disabilities, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order. 

Regarding entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Initially, in light of the Board's grant of a 70 percent evaluation for PTSD, as discussed above, the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board finds that on the evidence of record, entitlement to TDIU has been established as of December 7, 2008, the date that entitlement to that benefit arose.  See 38 C.F.R. § 3.400 (2011).  

Since the Veteran filed his claim for service connection, he has argued that he has been unable to work either because of his psychiatric disorder or due to his foot disorder.  The evidence of record is clear that the Veteran's psychiatric disorder prevents him from obtaining and maintaining substantially gainful employment; such a finding is specifically made in the April 2011 VA examination.  However, the record demonstrates that he was employed as a full-time cook until December 2008, as indicated by the Veteran in treatment notes as well as in testimony provided at his August 2011 hearing.  The most recent evidence from that employer, received October 2010, indicated that the Veteran's last day of work was December 6, 2008; the reason listed for the Veteran's termination was that the restaurant closed for the season.  Therefore, entitlement arose on December 7, 2008.  The claim was filed January 9, 2008.  The later of the two dates controls.    See 38 C.F.R. §§ 3.400.  Thus, TDIU is awarded effective December 7, 2008.


ORDER

A 70 percent evaluation for PTSD, but no more, is granted throughout the appeal period, subject to the regulations controlling the payment of monetary benefits.

A 20 percent evaluation for his right foot disability, but no more, is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to TDIU is granted, effective December 7, 2008, subject to the regulations controlling the payment of monetary benefits.


REMAND

In an August 2008 statement, the Veteran indicated that he had not yet sought treatment for his right knee condition, though he had a private primary care physician, Dr. C., at that time.  He stated that he was trying to make an arrangement for an examination with Dr. C. regarding his right knee.  No records from Dr. C. appear in the claims file.  It is unclear whether the Veteran has ever sought treatment for his right knee condition with Dr. C., but the record demonstrates that some potentially relevant records may be outstanding.  There has been no attempt to obtain any such records.  Accordingly, in order to fulfill the duty to assist, the Board must remand the Veteran's right knee claim in order for attempts to be made to obtain Dr. C.'s private medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Moreover, the Veteran underwent a VA examination of his right leg and knee in November 2010.  The examiner opined that the Veteran's right knee condition was not likely related to military service, and indicated that the bilateral bunions were not related to his service-connected shrapnel condition; he additionally noted that the Veteran's arthralgia began in 2005-37 years following injury in service-and that a May 2010 treatment noted demonstrated a post-service meniscal tear of the right knee.  The examiner concluded that because such intervening injury to the right knee occurred after military service and as the bunions were unrelated to the service-connected disability, the Veteran's right knee disorder was not related to service or to his service-connected right foot disability.  The Board further notes that in prior statements, particularly in August 2008, the Veteran had asserted that his right leg/knee condition was related to his right foot disability because he would suffer severe pain in his right foot which would cause his right knee to collapse and result in him falling.

The Board notes that the November 2010 VA examiner's opinion is inadequate in this case.  First, the opinion does not address the August 2008 statement noting that the Veteran's right foot pain would result in his knee collapsing, resulting in falls.  Secondly, the examiner's opinion noted a meniscal tear, though he did not opine as to the etiology of that meniscal tear; such an injury could potentially have been the result of a fall related to the Veteran's right foot disability.  The examiner's opinion does not contemplate this and on remand should address that possibility.  Finally, the examiner's opinion does not address aggravation of the right knee disorder by the Veteran's service-connected right foot disability.  Accordingly, in light of the above noted deficiencies, the Board finds that a remand of the right knee issue is necessary in order to afford the Veteran another VA examination of his right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disorder since discharge from service, including his private primary care physician, Dr. C.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine whether the claimed right knee/leg disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including x-rays, deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any right leg/knee disorder conditions found, to include any arthritic condition thereof.  The examiner should then opine whether any right leg/knee disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as a result of active service.  

The examiner is then asked to state whether the right leg/knee disorder is more likely, less likely, or at least as likely as not caused by or related to the Veteran's service-connected right foot disability, to include any alteration of his gait due to that disability.  

The examiner is asked to specifically address the August 2008 assertions that the Veteran's severe pain in his right foot cause his right knee to collapse and cause him to fall.  The examiner should also address whether the Veteran had a meniscal tear of his right knee in May 2010, and what the likely etiology of that meniscal tear is if such occurred.  The examiner should then opine whether the Veteran's meniscal tear was the result of the Veteran's right foot disability.

The examiner should finally address whether the Veteran's right knee/leg disorder more likely, less likely or at least as likely as not is aggravated (made permanently worse beyond the normal progression of that disease) by the Veteran's service-connected right foot disability.  If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a right knee/leg disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


